
	
		III
		111th CONGRESS
		2d Session
		S. RES. 560
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2010
			Mr. Bayh (for himself,
			 Mr. Thune, Mrs.
			 Murray, Mr. Byrd,
			 Mr. Burris, Ms.
			 Landrieu, Mr. Casey, and
			 Mrs. Lincoln) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 21, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the immeasurable contributions
		  of fathers in the healthy development of children, supporting responsible
		  fatherhood, and encouraging greater involvement of fathers in the lives of
		  their families, especially on Father’s Day.
	
	
		Whereas responsible fatherhood is a priority for the
			 United States;
		Whereas the most important factor in the upbringing of a
			 child is whether the child is brought up in a healthy and supportive
			 environment;
		Whereas father-child interaction, like mother-child
			 interaction, has been shown to promote the positive physical, social,
			 emotional, and mental development of children;
		Whereas research shows that men are more likely to live
			 healthier, longer, and more fulfilling lives when they are involved in the
			 lives of their children and participate in caregiving;
		Whereas programs to encourage responsible fatherhood
			 should promote and provide support services for—
			(1)fostering loving
			 and healthy relationships between parents and children; and
			(2)increasing the
			 responsibility of noncustodial parents for the long-term care and financial
			 well-being of their children;
			Whereas research shows that working with men and boys to
			 change attitudes towards women can have a profound impact on reducing violence
			 against women;
		Whereas research shows that women are significantly more
			 satisfied in relationships when responsible fathers participate in the daily
			 care of children;
		Whereas children around the world do better in school and
			 are less delinquent when fathers participate closely in their lives;
		Whereas responsible fatherhood is an important component
			 of successful development policies and programs in countries throughout the
			 world;
		Whereas the United States Agency for International
			 Development recognizes the importance of caregiving fathers for more stable and
			 effective development efforts; and
		Whereas Father’s Day is the third Sunday in June: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes June
			 20, 2010, as Father's Day;
			(2)honors the men in
			 the United States and around the world who are active in the lives of their
			 children, which in turn, has a significant impact on their children, their
			 families, and their communities;
			(3)underscores the
			 need for increased public awareness and activities regarding responsible
			 fatherhood and healthy families; and
			(4)reaffirms the
			 commitment of the United States to supporting and encouraging global fatherhood
			 initiatives that significantly benefit international development
			 efforts.
			
